Citation Nr: 1636529	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-08 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for anxiety attacks.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for depression.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder, anxiety attacks, and depression. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011, the RO declined to reopen previously denied claims for service connection for anxiety attacks and depression.  In December 2011, the RO recharacterized the Veteran's service connection claims into a claim for service connection for panic disorder with major depression and declined to reopen the claim to consider it on the merits. 

In March 2012, the RO issued two statements of the case.  In one, the RO again declined to reopen claims for service connection for anxiety attacks and for depression.  In the other, the RO reopened a claim for service connection for a  panic disorder.  In an October 2012 VA Form 8, the appeal of the issues arising from the May 2011 and December 2011 rating decisions was certified to the Board.

In December 2013, the Board reopened and remanded the claim for service connection for a panic disorder for further development.  The issues regarding whether new and material evidence had been submitted to reopen claims for service connection for anxiety attacks and depression were not specifically addressed.  Accordingly, those issues have been separately included on the cover page to accurately reflect the procedural history of the claim.  However, in light of the decision below reopening those claims, and the intertwined nature of his psychiatric claims, the Board has amended the issue involving service connection on the merits as shown, to most accurately reflect his claim.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include panic disorder, anxiety attacks, and depression is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2006 rating decision, the RO denied the Veteran's claim for service connection for anxiety attacks and depression; the Veteran did not appeal that decision or submit new and material evidence during the appeal period and the decision is final.

2.  Some of the evidence received since the April 2006 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for anxiety attacks and depression.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim for service connection for anxiety attacks. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

The Veteran's claims for service connection for anxiety attacks and depression were originally denied in an April 2006 rating decision.  The Veteran did not timely appeal the rating decision, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In the April 2006 decision, the RO continued the denial of service connection for anxiety attacks and depression that had been denied in September 2005 because there was no evidence of either condition in service and no evidence of a nexus between a post-service diagnosis and military service.  At that time, hyperthyroidism was not yet service connected, although the RO did consider the Veteran's claim that his anxiety attacks and depression were secondary to that disability.  Service connection was subsequently granted for status post hyperthyroidism in July 2008.

Evidence added to the record since the April 2006 rating decision consists of statements from the Veteran and his ex-girlfriend indicating the Veteran experienced anxiety and depression around the time of his diagnosis of hyperthyroidism and that his anxiety and depression continued to increase since that time.  The record also contains additional private and VA treatment records and a letter from the Veteran's private doctor indicating his anxiety first started when he was undergoing treatment for hyperthyroidism and suggesting that his anxiety is service-related.  This evidence is new, as it was not previously submitted to agency decision makers.  Some of the evidence is also material, as it relates to unestablished facts necessary to substantiate the claims.  Accordingly, the claims for service connection for anxiety attacks and depression are reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for anxiety attacks is reopened, and to that extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for depression is reopened, and to that extent only the appeal is granted.


REMAND

The Veteran maintains that he has a psychiatric disability manifested by anxiety  and depression that is related to his service-connected hyperthyroidism.  

Post service VA treatment records indicate the Veteran was experiencing panic symptoms in December 2001, to include episodes of feeling anxious with uneasiness and difficulty concentrating.  A February 2002 record indicated anxiety began in approximately May 2001, when the Veteran experienced episodes of periodic paralysis and was diagnosed with hyperthyroidism.  The Veteran reported that panic symptoms began shortly thereafter in December 2001 and he would have fears about his health and dying.  Throughout the years, the Veteran continued to seek mental health treatment.

In August 2010, the Veteran requested referral to the Anxiety Disorder Clinic Group where he began ongoing treatment in September 2010.  Panic disorder, hypochondriasis (health anxiety) and major depressive disorder were identified.  He indicated his anxiety started in May 2001 and had gotten worse over the past 6 weeks, although he could not identify a trigger.  He presented with panic attacks,    a fear of dying and persistent worry about his health.  The Veteran had difficulty identifying precipitating events or triggers for his panic, although he reported frequent concern about having cancer, or some other undiagnosed life-threatening condition and fearing what would happen to his family if he were to die.

In February 2011, a former girlfriend of the Veteran submitted a statement indicating she lived with the Veteran between 1999 and 2001 and there were      days where the Veteran would wake up paralyzed from the neck down and finally regain movement in his limbs.  She indicated that during the time between the start of these symptoms and diagnosis of Grave's Disease (hyperthyroidism), the Veteran experienced "times of anxiety and depression" and he would experience panic attacks.  She recalled that after the diagnosis of hyperthyroidism, his anxiety and depression got even worse and that, although they did not see a lot of each other after his diagnosis, when they would meet, he would tell her of his continued anxiety and depression.

In September 2011, the Veteran underwent a VA mental health examination.               The examiner diagnosed panic disorder without agoraphobia (and features of hypochondriasis), and major depression.  The Veteran indicated having persistent anxiety most of the time and that since his thyroid problem, he had experienced episodes of panic attacks, anxiety and depression.  Following consideration of the claims file, the examiner opined that  his anxiety and depression were less likely  than not proximately due to or the result of his service-connected hyperthyroidism because the thyroid was ablated chemically 10 years previously and his thyroid tests had been consistently normal for years.  The examiner mentioned that in the acute phase of hyperthyroidism complaints of depression and anxiety are common, but once treated generally resolved.   The examiner concluded there was no indication from the Veteran's current treating physicians that the Veteran's mental health difficulties were due to his thyroid disease that was treated and stable.

The Board previously remanded the claim finding the September 2011 medical opinion incomplete because it did not address whether the Veteran's panic disorder was aggravated by his hyperthyroidism condition.  In December 2013, an addendum opinion was provided in which an examiner indicated that prior to a diagnosis and treatment of thyroid disease, the Veteran likely had increased anxiety, but that his current panic disorder was independent of his thyroid condition because the condition has been treated and stable for years.

Upon review of the record, the Board finds that an addendum opinion is needed.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Associate updated VA treatment records with the claims file.

2.  Ask the examiner who provided the December 2013 addendum opinion, if available, to provide another addendum opinion concerning the Veteran's claim for service connection for a psychiatric disorder, to include panic disorder, anxiety attacks, and depression.  If     that examiner is not available, the opinion should be sought by another psychiatrist or psychologist.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  

Following review of the claims file, the examiner should respond to the following:

a. Are the Veteran's claimed anxiety attacks and anxiety symptoms a distinct disorder or are they       a symptom of his diagnosed. panic disorder?

b. Is it at least as likely as not that the Veteran being diagnosed with a thyroid disease (rather than the actual thyroid hormone imbalance itself) was the precipitating factor in the Veteran's development of his current panic disorder, anxiety attacks, and/or major depression.  In other words, did the Veteran develop his panic disorder, anxiety attacks, and/or depression as a result of being diagnosed with his thyroid disease, such that he now suffers persistent worry about his health culminating in his psychiatric diagnoses?

A rationale for all opinions expressed should be provided.  

3.  After completion of the above and any additional development deemed necessary, review the expanded record and determine if the benefits sought can be granted. If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


